DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/80280060 to Sullivan et al.
Sullivan et al discloses a bumper reinforcement (10) comprising: a bumper reinforcement body (14) that is disposed below a grille shutter (36), the bumper reinforcement body being a resin member; and an impact transmission portion (12) that is the same material as the bumper reinforcement body and is integral with the bumper reinforcement body, the impact transmission portion being configured to come into contact with a radiator support (42) supporting a radiator at a time of collision to transmit an impact load to the radiator support (42), wherein the impact transmission portion includes a regulation portion configured to regulate vertical movement of the radiator support relative to the impact transmission portion by interposing the radiator support in a vertical direction (see at 20 and 22), wherein the impact transmission portion (12) is configured to come into contact with the radiator support (42) at the time of collision to transmit the impact load to the radiator support and the radiator support is located lower than the radiator, a front vehicle body structure comprising: a bumper reinforcement (10); and a grille shutter  (36) that is located above the bumper reinforcement (10), wherein the bumper reinforcement includes a bumper reinforcement body that is disposed below the grille shutter and an impact transmission portion 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612